         Case 6:19-cv-01634-MK        Document 28       Filed 04/23/20     Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

GENWORTH LIFE AND ANNUITY
INSURANCE COMPANY,

              Plaintiff,                                   Civ. No. 6:19-cv-01634-MK

       v.                                                  ORDER

LINDSEY MICHELLE STEELE,
individually, and SARAH KATHERINE
FOCHT, individually,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa K. Kasubhai filed a Findings and Recommendation (ECF No.

24), and the matter is now before the Court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72.

Although Defendants did not file objections, the Court reviews de novo. United States v.

Bernhardt, 840 F.2d 1441, 1445 (9th Cir. 1988). The Court finds no error and concludes the report

is correct. Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 24) is adopted

in full. Genworth Life and Annuity Insurance Company (“GLAIC”) is discharged from this case

with prejudice and Defendants are enjoined from making further claims against GLAIC under

Policy Number 6541292. GLAIC may also recover its fees and costs of $11,660.00 from the funds

on deposit.


1 – ORDER
       Case 6:19-cv-01634-MK      Document 28    Filed 04/23/20   Page 2 of 2




IT IS SO ORDERED.

     DATED this 23rd day of April, 2020.



                                       _______/s/ Michael J. McShane ________
                                               Michael McShane
                                           United States District Judge




2 – ORDER
